         Case 1:18-cv-10489-JPO-SLC Document 66 Filed 07/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CAROLE DAANE,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 18 Civ. 10489 (JPO) (SLC)

                                                                      ORDER
RYDER TRUCK RENTAL, INC., et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On May 14, 2020, the Honorable J. Paul Oetken referred this case to the undersigned for

general pretrial management. (ECF No. 56). Accordingly, letter-motions regarding discovery

disputes should be directed to Judge Cave. Defendants are directed to respond to Plaintiff’s

Letter-Motion to Compel (ECF No. 64), and Plaintiff may reply, in accordance with the

undersigned’s Individual Practices in Civil Cases. The parties must be prepared to discuss their

arguments during the Status Conference scheduled for Tuesday, July 21, 2020.


Dated:             New York, New York
                   July 13, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
